DETAILED ACTION
This is a non-final office action on the merits in response to communications on 9/1/2020.  Claims 139-200 are pending and addressed below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 139, 169, 171 (see starting page 16) have been considered but are moot because of new amendments thus the arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 139-200 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 139 recites the limitation "one or more robotic arms" in line 3, and recites the limitation “one or more robotic arms” in line 5.  It is not known if these instances are the same or not.  All subsequent recitations of “the one or more robotic arms” are indefinite as to which instance they are referring to.  Claims 139-168, 176-200 are also rejected by virtue of their dependency.

Claim 146 recites the limitation "an instrument environment".  Claim 139 previously introduced "an instrument environment”.  It is not known if these two instances are the same or not.

Claim 147 recites the limitation "an instrument environment".  Claim 139 previously introduced "an instrument environment”.  It is not known if these two instances are the same or not.

Claim 169 recites the limitation "one or more robotic arms" in line 2, and recites the limitation “one or more robotic arms” in line 5.  It is not known if these instances are the same or not.  All subsequent recitations of “the one or more robotic arms” are indefinite as to which instance they are referring to. Claims 170, 172 are also rejected by virtue of their dependency.

Claim 171 recites the limitation "one or more robotic arms" in line 5, and recites the limitation “one or more robotic arms” in line 9.  It is not known if these instances are the same or not.  All subsequent recitations of “the one or more robotic arms” are indefinite as to which instance they are referring to. Claims 173-175 are also rejected by virtue of their dependency.

Claim 192 recites the limitation "one or more axes".  Claim 139 previously introduced “one or more axes”.  It is not known if these two instances are the same or not.

Claim 193 recites the limitation "one or more objects" in line 5.  Claim 139 previously introduced “one or more objects”.  It is not known if these two instances are the same or not.

.  There is insufficient antecedent basis for this limitation in the claim.

All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 139, 143-146, 148, 159, 169, 180, 182, 186-188, 192-194 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7, 8, 9, 11, 13-15, 17-18, 21-23 of U.S. Patent No. 9,815,191 in view of Zhang et al. (US 2004/0172380) and Bollini et al. (Bollini, Mario A; Tellex, Stefanie A; Thompson, Tyler C.; Roy, Nicholas; Rus, Daniela L, Interpreting and Executing Recipes with a Cooking Robot, 2013, Springer Nature, pages 1-15, https://dspace.mit.edu/bitstream/handle/1721.1/114648/bollini12.pdf?sequence=1&isAllowed=y). 
With respect to claims 139, 143-146, 148, 159, 169, 180, 182, 186-188, 192-194 of present application, claims 1, 2, 5, 7, 8, 9, 11, 13-15, 17-18, 2 1-23 of U.S. Patent No. 9,815,191 teach all limitations except for:
one or more robotic arms having at least six degrees of freedom; 
	one or more actuators to repositioning one or more robotic arms on one more axes in an instrumented environment,
 	the one or more actuators repositioning the one or more robotic arms thereby causing one or more end effectors to execute an operation with one more objects;


control the one or more robotic arms and the one or more robotic end effectors to replicate the electronic recipe file to operate one or more cooking objects in X-Y-Z positions a plurality of orientations, by executing the one or more machine-executable sequential command scripts;
wherein the one or more robotic end effectors are configured to (i) collect sensor data via the one or more sensors, and (ii) replicate a process recipe to operate one or more cooking objects in X-Y-Z positions with a plurality of orientations by executing a machine-executable sequential command script corresponding to the process recipe, the replicate step based at least in part on the collected sensor data;  
However, Zhang et al. teaches:
one or more robotic arms having at least six degrees of freedom; 
	one or more actuators to repositioning one or more robotic arms on one more axes in an instrumented environment,
 	the one or more actuators repositioning the one or more robotic arms thereby causing one or more end effectors to execute an operation with one more objects;
receive an electronic recipe file including one or more machine-executable sequential command scripts; and 
control the one or more robotic arms and the one or more robotic end effectors to replicate the electronic recipe file to operate one or more cooking objects in X-Y-Z positions a plurality of orientations, by executing the one or more machine-executable sequential command scripts;
wherein the one or more robotic end effectors are configured to (i) collect sensor data via the one or more sensors, and (ii) replicate a process recipe to operate one or more cooking objects in X-Y-Z positions with a plurality of orientations by executing a machine-executable sequential command script 
(figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, discuss computer 3, computer controller 14, computer 35;    at least [0037] discuss six degrees of freedom; at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file to imitate chef’s cooking process, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control mechanical hands 16 to grab main ingredient containers and pour out main ingredients”, reading on one or more ingredients, and one or more cooking equipment;   discuss executing “The stepping motor drives 25 will control mechanical hands 16 to grab and hold main ingredient containers, cooking container, and shovel. The movements of each joint of the manipulators when accomplishing the cooking tasks are controlled by the computer”, reading on reading on sequence/time parameters, one or more ingredients, one or more cooking equipment;  at least figs. 8-9, 11-12 [0049]-[0050] [0052]-[0054] show and discuss operate one or more cooking objects in X-Y-Z positions a plurality of orientations;    at least figs. 11-12[0052]-[0053] discuss the sensing/feedback of movement/actual rotated angle/angle velocity at each joint 20, with sensing/feedback of the joint 20 of the hands reading on sensors included with one of the one or more robotic end effectors) to produce cuisines ([0036]-[0054]);


Further, claims 1, 2, 5, 7, 8, 9, 11, 13-15, 17-18, 21-23 of U.S. Patent No. 9,815,191 do not explicitly teach:
to repositioning one or more robotic arms in an instrumented environment such that the reachability of the one or more robotic arms in one or more desired orientations are confined within the instrumented environment, 
However, Bollini et al. teaches:
to repositioning one or more robotic arms in an instrumented environment such that the reachability of the one or more robotic arms in one or more desired orientations are confined within the instrumented environment (at least pages 1-14,   discuss kitchen, indicating a room with frame 
In addition, Bollini et al. teaches:

the one or more actuators repositioning the one or more robotic arms thereby causing one or more end effectors to execute an operation with one more objects;
(at least pages 1-14,   discuss kitchen, indicating a room with frame structure, figs. 1, 3, 6 show robot is in a room/instrumented environment, at least page 9 discuss “the robot system operates in a kitchen environment” indicating the robot arm is confined to the kitchen as the robot arm moves/repositions;      at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”,   at least fig. 5  show select recipe to infer baking primitives to dynamic state machine,   discuss “a spatula which is bolted to the end effector to enable mixing”,  “For mixing, the robot performs a grasp of the mixing bowl to hold it in place. It moves the other end effector, with an attached spatula, via end effector position control over the mixing bowl. It then activates the end effector Cartesian 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1, 2, 5, 7, 8, 9, 11, 13-15, 17-18, 21-23 of U.S. Patent No. 9,815,191 with to repositioning one or more robotic arms in an instrumented environment such that the reachability of the one or more robotic arms in one or more desired orientations are confined within the instrumented environment,  and to repositioning one or more robotic arms on one more axes in an instrumented environment such that the reachability of the one or more robotic arms in one or more desired orientations are confined within the instrumented environment, and the one or more actuators repositioning the one or more robotic arms thereby causing one or more end effectors to execute an operation with one more objects as taught by Bollini et al. to develop a novel end-to-end robot system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1) Claims 139, 143, 145-146, 148-149, 152-155, 159-161, 168-173, 176-177, 180-191, 193, 195-200 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Zhang et al. (US 2004/0172380) in view of Bollini et al. (Bollini, Mario A; Tellex, Stefanie A; Thompson, Tyler C.; Roy, Nicholas; Rus, Daniela L, Interpreting and Executing Recipes with a Cooking Robot, 2013, Springer Nature, pages 1-15, https://dspace.mit.edu/bitstream/handle/1721.1/114648/bollini12.pdf?sequence=1&isAllowed=y).


A robotic kitchen system, comprising: 
a robotic apparatus including: 
one or more robotic arms having at least six degrees of freedom; 
one or more robotic end effectors coupled to the one or more robotic arms, each end effector coupled to a respective robotic arm; 
	(figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, at least [0037] discuss six degrees of freedom);
	one or more actuators to repositioning one or more robotic arms on one more axes in an instrumented environment,
 	the one or more actuators repositioning the one or more robotic arms thereby causing one or more end effectors to execute an operation with one more objects;
at least one processor communicatively coupled to the one or more robotic arms, the at least one processor being operable to: 
receive an electronic recipe file including one or more machine-executable sequential command scripts; and 
control the one or more robotic arms and the one or more robotic end effectors to replicate the electronic recipe file to operate one or more cooking objects in X-Y-Z positions a plurality of orientations, by executing the one or more machine-executable sequential command scripts;
(figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, discuss computer 3, computer controller 14, computer 35;    at least [0037] discuss six degrees of freedom; at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file to imitate chef’s cooking process, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] 

Zhang et al. does not explicitly teach:
to repositioning one or more robotic arms in an instrumented environment such that the reachability of the one or more robotic arms in one or more desired orientations are confined within the instrumented environment, 
However, Bollini et al. teaches:
to repositioning one or more robotic arms in an instrumented environment such that the reachability of the one or more robotic arms in one or more desired orientations are confined within the instrumented environment (at least pages 1-14,   discuss kitchen, indicating a room with frame structure, figs. 1, 3, 6 show robot is in a room/instrumented environment, at least page 9 discuss “the robot system operates in a kitchen environment” indicating the robot arm is confined to the kitchen as 
In addition, Bollini et al. teaches:
to repositioning one or more robotic arms on one more axes in an instrumented environment such that the reachability of the one or more robotic arms in one or more desired orientations are confined within the instrumented environment, 

(at least pages 1-14,   discuss kitchen, indicating a room with frame structure, figs. 1, 3, 6 show robot is in a room/instrumented environment, at least page 9 discuss “the robot system operates in a kitchen environment” indicating the robot arm is confined to the kitchen as the robot arm moves/repositions;      at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”,   at least fig. 5  show select recipe to infer baking primitives to dynamic state machine,   discuss “a spatula which is bolted to the end effector to enable mixing”,  “For mixing, the robot performs a grasp of the mixing bowl to hold it in place. It moves the other end effector, with an attached spatula, via end effector position control over the mixing bowl. It then activates the end effector Cartesian force/compliant controller [1], plunging the spatula down into the batter. Next the robot executes a series of linear and circular mixing trajectories”) to develop a novel end-to-end robot system (page 1);


Regarding claim 143, Zhang et al. teaches:
wherein the robotic apparatus further includes one or more sensors, the one or more sensors being included in at least one of: (i) the one or more robotic arms, (ii) the one or more robotic end effectors, (iii) one or more wrists, or (iv) one or more palms;  
(figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, discuss computer 3, computer controller 14, computer 35;    at least [0037] discuss six degrees of freedom; at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file to imitate chef’s cooking process, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control 

Regarding claim 145, Zhang et al. teaches:
wherein the robotic kitchen system is communicatively coupled with a kitchen module;  
(figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, discuss computer 3, computer controller 14, computer 35;    at least [0037] discuss six degrees of freedom; at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file to imitate chef’s cooking process, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control mechanical hands 16 to grab main ingredient containers and pour out main ingredients”, reading on one 

Regarding claim 146, Zhang et al. teaches:
wherein the robotic kitchen system is integrated within the kitchen module, the kitchen module defining an instrumented environment for which the robotic kitchen module operates within;  
(figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, discuss computer 3, computer controller 14, computer 35;    at least [0037] discuss six degrees of freedom; at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file to imitate chef’s cooking process, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control mechanical hands 16 to grab main ingredient containers and pour out main ingredients”, reading on one 

Regarding claim 148, Zhang et al. teaches:
one or more sensors disposed in the instrumented environment, for obtaining sensor data to control the food preparation process;  
(figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, discuss computer 3, computer controller 14, computer 35;    at least [0037] discuss six degrees of freedom; at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file to imitate chef’s cooking process, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control mechanical hands 16 to grab main ingredient containers and pour out main ingredients”, reading on one 
In addition and in the alternative, Bollini et al. teaches:
one or more sensors disposed in the instrumented environment, for obtaining sensor data to control the food preparation process (at least pages 1-14,   discuss kitchen, indicating a room with frame structure, figs. 1, 3, 6 show robot is in a room/instrumented environment, at least page 9 discuss “the robot system operates in a kitchen environment” indicating the robot arm is confined to the kitchen as the robot arm moves/repositions;      at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. with one or more sensors disposed in the instrumented environment, for obtaining sensor data to control the food preparation process as taught by Bollini et al. to develop a novel end-to-end robot system.

Regarding claim 149, Zhang et al. teaches:
one or more sensors disposed in the instrumented environment for obtaining sensor data to control food preparation process, and the processor computing the sensor data and determines a necessary adjustment of robotic manipulation execution;  
(figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, discuss computer 3, computer controller 14, computer 35;    at least [0037] discuss six degrees of freedom; at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file to imitate chef’s cooking process, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to 
In addition and in the alternative, Bollini et al. teaches:
one or more sensors disposed in the instrumented environment for obtaining sensor data to control food preparation process, and the processor computing the sensor data and determines a necessary adjustment of robotic manipulation execution (at least pages 1-14,   discuss kitchen, indicating a room with frame structure, figs. 1, 3, 6 show robot is in a room/instrumented environment, at least page 9 discuss “the robot system operates in a kitchen environment” indicating the robot arm is confined to the kitchen as the robot arm moves/repositions;      at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. with one or more sensors disposed in the instrumented environment for obtaining sensor data to control food preparation process, and the processor computing the sensor data and determines a necessary adjustment of robotic manipulation execution as taught by Bollini et al. to develop a novel end-to-end robot system.

Regarding claim 152, Zhang et al. teaches:
a plurality of kitchen module sensors configured to collect kitchen module sensor data during the replication a cooking recipe in the electronic recipe file;  


Regarding claim 153, Zhang et al. does not explicitly teach:
	determine the accuracy of the replication of the cooking recipe based on at least a portion of the respective file and at least a portion of the collected kitchen module sensor data;

determine the accuracy of the replication of the cooking recipe based on at least a portion of the respective file and at least a portion of the collected kitchen module sensor data (at least pages 1-14,   discuss kitchen, indicating a room with frame structure, figs. 1, 3, 6 show robot is in a room/instrumented environment, at least page 9 discuss “the robot system operates in a kitchen environment” indicating the robot arm is confined to the kitchen as the robot arm moves/repositions;      at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”,   at least fig. 5  show select recipe to infer baking primitives to dynamic state machine,   discuss “a spatula which is bolted to the end effector to enable mixing”,  “For mixing, the robot performs a grasp of the mixing bowl to hold it in place. It moves the other end effector, with an attached spatula, via end effector position control over the mixing bowl. It then activates the end effector Cartesian force/compliant controller [1], plunging the spatula down into the batter. Next the robot executes a series of linear and circular mixing trajectories”) to develop a novel end-to-end robot system (page 1),


Regarding claim 154, Zhang et al. teaches:
wherein the accuracy of the replication of the cooking recipe is based on a comparison of a result of executing the cooking recipe with a recipe creator studio system versus the result of executing the machine-executable sequential command script with the robotic apparatus (figs. 1-12, [0036]-[0054], claims 1-19 discuss chef’s cooking process/recipe are recorded by sensors, including cameras; discuss providing operation program; discuss sending to computer, and robot imitating/replicating the recipe; in particular at least [0054] discuss the cuisines are similar to what are produced by the chef)

Regarding claim 155, Zhang et al. teaches:
wherein the replicating of the cooking recipe is configured such that the executing the machine-executable sequential command script achieves a set of one or more functional results corresponding to the cooking recipe;  
(figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, discuss computer 3, computer controller 14, computer 35;    at least [0037] discuss six degrees of freedom; at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file to imitate chef’s cooking process, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the 

Regarding claim 159, Zhang et al. teaches:
wherein the kitchen module is a standardized kitchen module including one or more of standardized equipment, appliances, utensils, tools, handles, and containers, 
wherein characteristics of the standardized kitchen module are predefined, and wherein the standardized kitchen module is configured to perform standardized operations that are pre-programmed and pre-tested;  
(figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, discuss computer 3, computer controller 14, computer 35;    at least [0037] discuss six degrees of freedom; at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file to imitate chef’s cooking process, the system executing the providing operation 
In addition and in the alternative, Bollini et al. teaches:
wherein the kitchen module is a standardized kitchen module including one or more of standardized equipment, appliances, utensils, tools, handles, and containers, 
wherein characteristics of the standardized kitchen module are predefined, and wherein the standardized kitchen module is configured to perform standardized operations that are pre-programmed and pre-tested;  ;
(at least pages 1-14,   discuss kitchen, indicating a room with frame structure, figs. 1, 3, 6 show robot is in a room/instrumented environment, at least page 9 discuss “the robot system operates in a 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. with wherein the kitchen module is a standardized kitchen module including one or more of standardized equipment, appliances, utensils, tools, handles, and containers, wherein characteristics of the standardized kitchen module are predefined, and wherein 

Regarding claim 160, Zhang et al. teaches:
wherein one or more of the standardized equipment, appliances, utensils, tools, handles and containers are smart equipment, smart appliances, smart utensils, smart tools, smart handles and smart containers operable to communicate with and be controlled by the robotic kitchen system;  
(figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, discuss computer 3, computer controller 14, computer 35;    at least [0037] discuss six degrees of freedom; at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file to imitate chef’s cooking process, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control mechanical hands 16 to grab main ingredient containers and pour out main ingredients”, reading on one or more ingredients, and one or more cooking equipment;   discuss executing “The stepping motor drives 25 will control mechanical hands 16 to grab and hold main ingredient containers, cooking container, and shovel. The movements of each joint of the manipulators when accomplishing the cooking tasks are controlled by the computer”, reading on reading on sequence/time parameters, one or more ingredients, one or more cooking equipment;  at least figs. 8-9, 11-12 [0049]-[0050] [0052]-[0054] show and discuss operate one or more cooking objects in X-Y-Z positions a plurality of 

Regarding claim 161, Zhang et al. teaches:
wherein, if the kitchen module differs from a recipe creator studio module corresponding to a recipe creator studio system, the processor is further operable to:
modify one or more commands of the machine-executable sequential command script to replicate the cooking recipe in the kitchen module, the modifications of the one or more commands based on the differences between the kitchen module and the recipe creator studio module;
(figs. 1-12, [0036]-[0054], claims 1-19 discuss chef’s cooking process/recipe are recorded by sensors, including cameras; discuss providing operation program; discuss sending to computer, and robot imitating/replicating the recipe; in particular at least [0054] discuss the cuisines are similar to what are produced by the chef; at least fig. 1 [0036] discuss the chef is the one doing the manipulations, and stove rotating switch 5, figs. 2, 11 [0037]discuss in the automatic cooking system, the mechanical hands 16 take one some the roles of the chef, and the stove switch 19 takes on the role of the stove rotating switch 5, figs. 1-12, [0036]-[0054], claims 1-19 discuss the differences and correlations between the chef’s environment/system of fig. 1 and the automatic cooking system of  figs. 2,11) to produce cuisines ([0036]-[0054]);

Regarding claim 168, Zhang et al. teaches:
wherein the machine-executable sequential command script includes a plurality of commands, wherein at least one of the plurality of commands includes a plurality of functions performed simultaneously by different ones of the one or more robotic end effectors;


Regarding claim 169, Zhang et al. teaches:
robotic apparatus comprising one or more robotic arms having at least six degrees of freedom and one or more robotic end effectors, at least one of the one or more robotic end effectors including one or more sensors, 

 	the one or more actuators repositioning the one or more robotic arms thereby causing one or more end effectors to execute an operation with one more objects;
	 (figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, discuss computer 3, computer controller 14, computer 35;    at least [0037] discuss six degrees of freedom; at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file to imitate chef’s cooking process, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control mechanical hands 16 to grab main ingredient containers and pour out main ingredients”, reading on one or more ingredients, and one or more cooking equipment;   discuss executing “The stepping motor drives 25 will control mechanical hands 16 to grab and hold main ingredient containers, cooking container, and shovel. The movements of each joint of the manipulators when accomplishing the cooking tasks are controlled by the computer”, reading on reading on sequence/time parameters, one or more ingredients, one or more cooking equipment;  at least figs. 8-9, 11-12 [0049]-[0050] [0052]-[0054] show and discuss operate one or more cooking objects in X-Y-Z positions a plurality of orientations;    at least figs. 11-12[0052]-[0053] discuss the sensing/feedback of movement/actual rotated angle/angle velocity at each joint 20, with sensing/feedback of the joint 20 of the hands reading on sensors included with one of the one or more robotic end effectors);	

Zhang et al. does not explicitly teach:
to repositioning one or more robotic arms in an instrumented environment such that the reachability of the one or more robotic arms in one or more desired orientations are confined within the instrumented environment, 
However, Bollini et al. teaches:
to repositioning one or more robotic arms in an instrumented environment such that the reachability of the one or more robotic arms in one or more desired orientations are confined within the instrumented environment (at least pages 1-14,   discuss kitchen, indicating a room with frame structure, figs. 1, 3, 6 show robot is in a room/instrumented environment, at least page 9 discuss “the robot system operates in a kitchen environment” indicating the robot arm is confined to the kitchen as the robot arm moves/repositions;      at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”,   at least fig. 5  show select recipe to infer baking primitives to dynamic state 
In addition, Bollini et al. teaches:
to repositioning one or more robotic arms on one more axes in an instrumented environment such that the reachability of the one or more robotic arms in one or more desired orientations are confined within the instrumented environment, 
the one or more actuators repositioning the one or more robotic arms thereby causing one or more end effectors to execute an operation with one more objects;
(at least pages 1-14,   discuss kitchen, indicating a room with frame structure, figs. 1, 3, 6 show robot is in a room/instrumented environment, at least page 9 discuss “the robot system operates in a kitchen environment” indicating the robot arm is confined to the kitchen as the robot arm moves/repositions;      at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. with to repositioning one or more robotic arms in an instrumented environment such that the reachability of the one or more robotic arms in one or more desired orientations are confined within the instrumented environment,  and to repositioning one or more robotic arms on one more axes in an instrumented environment such that the reachability of the one or more robotic arms in one or more desired orientations are confined within the instrumented environment, and the one or more actuators repositioning the one or more robotic arms thereby causing one or more end effectors to execute an operation with one more objects as taught by Bollini et al. to develop a novel end-to-end robot system.

Regarding claim 170, Zhang et al. teaches:
	wherein vision systems include a camera (figs. 1-12, [0036]-[0054], claims 1-19 discuss chef’s cooking process/recipe are recorded by sensors, including cameras; discuss providing operation program; discuss sending to computer, and robot imitating/replicating the recipe; in particular at least [0054] discuss the cuisines are similar to what are produced by the chef; at least fig. 1 [0036] discuss the 
	Zhang et al. does not explicitly teach:
wherein the one or more robotic end effectors are configured to (i) collect sensor data via the one or more sensors, and (ii) replicate a process recipe to operate one or more cooking objects in X-Y-Z positions with a plurality of orientations by executing a machine-executable sequential command script corresponding to the process recipe, the replicate step based at least in part on the collected sensor data, wherein the one or more sensors include including vision systems, 
However, Bollini et al. teaches:
wherein the one or more robotic end effectors are configured to (i) collect sensor data via the one or more sensors, and (ii) replicate a process recipe to operate one or more cooking objects in X-Y-Z positions with a plurality of orientations by executing a machine-executable sequential command script corresponding to the process recipe, the replicate step based at least in part on the collected sensor data, wherein the one or more sensors include including vision systems (at least pages 1-14,   discuss kitchen, indicating a room with frame structure, figs. 1, 3, 6 show robot is in a room/instrumented environment, at least page 9 discuss “the robot system operates in a kitchen environment” indicating the robot arm is confined to the kitchen as the robot arm moves/repositions;      at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. with wherein the one or more robotic end effectors are configured to (i) collect sensor data via the one or more sensors, and (ii) replicate a process recipe to operate one or more cooking objects in X-Y-Z positions with a plurality of orientations by executing a machine-executable sequential command script corresponding to the process recipe, the replicate step based at least in part on the collected sensor data, wherein the one or more sensors include including vision systems as taught by Bollini et al. to develop a novel end-to-end robot system. 

Regarding claim 171, Zhang et al. teaches:

controlling one or more robotic arms and robotic hands of a robotic apparatus to replicate the cooking recipe to operate one or more cooking objects in X-Y-Z positions with a plurality of orientations by executing the machine-executable sequential command script of the received file;

the one or more actuators repositioning the one or more robotic arms thereby causing one or more end effectors to execute an operation with one more objects;
(figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, discuss computer 3, computer controller 14, computer 35;    at least [0037] discuss six degrees of freedom; at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file to imitate chef’s cooking process, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control mechanical hands 16 to grab main ingredient containers and pour out main ingredients”, reading on one or more ingredients, and one or more cooking equipment;   discuss executing “The stepping motor drives 25 will control mechanical hands 16 to grab and hold main ingredient containers, cooking container, and shovel. The movements of each joint of the manipulators when accomplishing the cooking tasks are controlled by the computer”, reading on reading on sequence/time parameters, one or more ingredients, one or more cooking equipment;  at least figs. 8-9, 11-12 [0049]-[0050] [0052]-[0054] show and discuss operate one or more cooking objects in X-Y-Z positions a plurality of orientations);

Zhang et al. does not explicitly teach:

However, Bollini et al. teaches:
repositioning one or more robotic arms in an instrumented environment such that the reachability of the one or more robotic arms in one or more desired orientations are confined within the instrumented environment;
 (at least pages 1-14,   discuss kitchen, indicating a room with frame structure, figs. 1, 3, 6 show robot is in a room/instrumented environment, at least page 9 discuss “the robot system operates in a kitchen environment” indicating the robot arm is confined to the kitchen as the robot arm moves/repositions;      at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”,   at least fig. 5  show select recipe to infer baking primitives to dynamic state machine,   discuss “a spatula which is bolted to the end effector to enable mixing”,  “For mixing, the robot performs a grasp of the 
In addition, Bollini et al. teaches:
repositioning one or more robotic arms on one more axes in an instrumented environment such that the reachability of the one or more robotic arms in one or more desired orientations are confined within the instrumented environment, 
the one or more actuators repositioning the one or more robotic arms thereby causing one or more end effectors to execute an operation with one more objects, 
 (at least pages 1-14,   discuss kitchen, indicating a room with frame structure, figs. 1, 3, 6 show robot is in a room/instrumented environment, at least page 9 discuss “the robot system operates in a kitchen environment” indicating the robot arm is confined to the kitchen as the robot arm moves/repositions;      at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. with repositioning one or more robotic arms in an instrumented environment such that the reachability of the one or more robotic arms in one or more desired orientations are confined within the instrumented, repositioning one or more robotic arms on one more axes in an instrumented environment such that the reachability of the one or more robotic arms in one or more desired orientations are confined within the instrumented environment, and the one or more actuators repositioning the one or more robotic arms thereby causing one or more end effectors to execute an operation with one more objects as taught by Bollini et al. to develop a novel end-to-end robot system.

Regarding claim 172, Zhang et al. does not explicitly teach:
wherein the robotic arms and the robotic hands of the robotic apparatus are further controlled by user-input entered via an interface communicatively coupled thereto;
However, Bollini et al. teaches:
wherein the robotic arms and the robotic hands of the robotic apparatus are further controlled by user-input entered via an interface communicatively coupled thereto (at least pages 1-14,   discuss kitchen, indicating a room with frame structure, figs. 1, 3, 6 show robot is in a room/instrumented 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. wherein the robotic arms and the robotic hands of the robotic apparatus are further controlled by user-input entered via an interface communicatively coupled thereto as taught by Bollini et al. to develop a novel end-to-end robot system.

Regarding claim 173, Zhang et al. teaches:
generating the machine-executable sequential command script based on at least a portion of the chef studio sensor data measured by one or more sensors in a chef studio system,
wherein the machine-executable sequential command script is generated specifically for execution by a kitchen module different than the chef studio system;
(figs. 1-12, [0036]-[0054], claims 1-19 discuss chef’s cooking process/recipe are recorded by sensors, including cameras; discuss providing operation program; discuss sending to computer, and robot imitating/replicating the recipe; in particular at least [0054] discuss the cuisines are similar to what are produced by the chef; at least fig. 1 [0036] discuss the chef is the one doing the manipulations, and stove rotating switch 5, figs. 2, 11 [0037]discuss in the automatic cooking system, the mechanical hands 16 take one some the roles of the chef, and the stove switch 19 takes on the role of the stove rotating switch 5, figs. 1-12, [0036]-[0054], claims 1-19 discuss the differences and correlations between the chef’s environment/system of fig. 1 and the automatic cooking system of  figs. 2,11);

Regarding claim 176, Zhang et al. teaches:
wherein the one or more robotic arms and the one or more robotic end effectors comprise a first robotic arm coupled to a first end effector, a second robotic arm coupled to a second end effector, the first robotic arm coupled to the first end effector for performing a first cooking function from the recipe data, the second robotic arm coupled to the second end effector for performing a second cooking function the recipe data;
(figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, discuss computer 3, computer controller 14, computer 35;    at least [0037] discuss six degrees of freedom; at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food 

Regarding claim 177, Zhang et al. teaches:
wherein the one or more robotic arms and the one or more robotic end effectors comprise a first robotic arm coupled to a first end effector, a second robotic arm coupled to a second end effector, the first robotic arm coupled to the first end effector for performing a first cooking function from a first user command, the second robotic arm coupled to the second end effector for performing a second cooking function a second user command;
(figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, discuss computer 3, computer controller 14, computer 35;    at least [0037] discuss six degrees of freedom; at least figs. 1-2, 

Regarding claim 180, Zhang et al. teaches:
wherein the one or more robotic end effectors coupled to the respective one or more robotic arms for performing a respective cooking function from the recipe data;


Regarding claim 181, Zhang et al. teaches:

(figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, discuss computer 3, computer controller 14, computer 35;    at least [0037] discuss six degrees of freedom; at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file to imitate chef’s cooking process, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control mechanical hands 16 to grab main ingredient containers and pour out main ingredients”, reading on one or more ingredients, and one or more cooking equipment;   discuss executing “The stepping motor drives 25 will control mechanical hands 16 to grab and hold main ingredient containers, cooking container, and shovel. The movements of each joint of the manipulators when accomplishing the cooking tasks are controlled by the computer”, reading on reading on sequence/time parameters, one or more ingredients, one or more cooking equipment;  at least figs. 8-9, 11-12 [0049]-[0050] [0052]-[0054] show and discuss operate one or more cooking objects in X-Y-Z positions a plurality of orientations;  at least fig. 11 shows the hands simultaneously holding different things;  at least chef’s movement of the cooking container reads on user command for a robot end effector to imitate that movement, at least chef movement of the shovel reads on user command for a robot end effector to imitate that movement);
	

wherein the one or more robotic end effectors comprise one or more utensils; (figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, discuss computer 3, computer controller 14, computer 35;    at least [0037] discuss six degrees of freedom; at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file to imitate chef’s cooking process, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control mechanical hands 16 to grab main ingredient containers and pour out main ingredients”, reading on one or more ingredients, and one or more cooking equipment;   discuss executing “The stepping motor drives 25 will control mechanical hands 16 to grab and hold main ingredient containers, cooking container, and shovel. The movements of each joint of the manipulators when accomplishing the cooking tasks are controlled by the computer”, reading on reading on sequence/time parameters, one or more ingredients, one or more cooking equipment;  at least figs. 8-9, 11-12 [0049]-[0050] [0052]-[0054] show and discuss operate one or more cooking objects in X-Y-Z positions a plurality of orientations;  at least fig. 11 shows the hands simultaneously holding different things;  at least chef’s movement of the cooking container reads on user command for a robot end effector to imitate that movement, at least chef movement of the shovel reads on user command for a robot end effector to imitate that movement);


wherein the one or more robotic end effectors comprise one or more containers (figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, discuss computer 3, computer controller 14, computer 35;    at least [0037] discuss six degrees of freedom; at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file to imitate chef’s cooking process, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control mechanical hands 16 to grab main ingredient containers and pour out main ingredients”, reading on one or more ingredients, and one or more cooking equipment;   discuss executing “The stepping motor drives 25 will control mechanical hands 16 to grab and hold main ingredient containers, cooking container, and shovel. The movements of each joint of the manipulators when accomplishing the cooking tasks are controlled by the computer”, reading on reading on sequence/time parameters, one or more ingredients, one or more cooking equipment;  at least figs. 8-9, 11-12 [0049]-[0050] [0052]-[0054] show and discuss operate one or more cooking objects in X-Y-Z positions a plurality of orientations;  at least fig. 11 shows the hands simultaneously holding different things;  at least chef’s movement of the cooking container reads on user command for a robot end effector to imitate that movement, at least chef movement of the shovel reads on user command for a robot end effector to imitate that movement);


	wherein the one or more robotic end effectors comprise one or more appliances;
Bollini et al. teaches:
wherein the one or more robotic end effectors comprise one or more appliances; (at least pages 1-14,   discuss kitchen, indicating a room with frame structure, figs. 1, 3, 6 show robot is in a room/instrumented environment, at least page 9 discuss “the robot system operates in a kitchen environment” indicating the robot arm is confined to the kitchen as the robot arm moves/repositions;      at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”,   at least fig. 5  show select recipe to infer baking primitives to dynamic state machine,   discuss “a spatula which is bolted to the end effector to enable mixing”,  “For mixing, the robot performs a grasp of the mixing bowl to hold it in place. It moves the other end effector, with an attached spatula, via end effector position control over the mixing bowl. It then activates the end effector Cartesian force/compliant controller [1], plunging the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. with wherein the one or more robotic end effectors comprise one or more appliances as taught by Bollini et al. to develop a novel end-to-end robot system;

Regarding claim 185, Zhang et al. teaches:
wherein the one or more robotic end effectors comprise one or more cookware (figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, discuss computer 3, computer controller 14, computer 35;    at least [0037] discuss six degrees of freedom; at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file to imitate chef’s cooking process, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control mechanical hands 16 to grab main ingredient containers and pour out main ingredients”, reading on one or more ingredients, and one or more cooking equipment;   discuss executing “The stepping motor drives 25 will control mechanical hands 16 to grab and hold main ingredient containers, cooking container, and shovel. The movements of each joint of the manipulators when accomplishing the cooking tasks are controlled by the computer”, reading on reading on sequence/time parameters, one or more ingredients, one or more cooking equipment;  at least figs. 8-9, 11-12 [0049]-[0050] [0052]-

Regarding claim 186, Zhang et al. teaches:
wherein the one or more robotic end effectors comprise one or more robotic grippers (figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, discuss computer 3, computer controller 14, computer 35;    at least [0037] discuss six degrees of freedom; at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file to imitate chef’s cooking process, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control mechanical hands 16 to grab main ingredient containers and pour out main ingredients”, reading on one or more ingredients, and one or more cooking equipment;   discuss executing “The stepping motor drives 25 will control mechanical hands 16 to grab and hold main ingredient containers, cooking container, and shovel. The movements of each joint of the manipulators when accomplishing the cooking tasks are controlled by the computer”, reading on reading on sequence/time parameters, one or more ingredients, one or more cooking equipment;  at least figs. 8-9, 11-12 [0049]-[0050] [0052]-

Regarding claim 187, Zhang et al. teaches:
wherein the one or more robotic end effectors comprise one or more robotic hands (figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, discuss computer 3, computer controller 14, computer 35;    at least [0037] discuss six degrees of freedom; at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file to imitate chef’s cooking process, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control mechanical hands 16 to grab main ingredient containers and pour out main ingredients”, reading on one or more ingredients, and one or more cooking equipment;   discuss executing “The stepping motor drives 25 will control mechanical hands 16 to grab and hold main ingredient containers, cooking container, and shovel. The movements of each joint of the manipulators when accomplishing the cooking tasks are controlled by the computer”, reading on reading on sequence/time parameters, one or more ingredients, one or more cooking equipment;  at least figs. 8-9, 11-12 [0049]-[0050] [0052]-

Regarding claim 188, Zhang et al. teaches:
wherein the one or more robotic end effectors comprises a combination of one or more of the following: one or more utensils, one or more containers. one or more appliances, one or more cookware, one or more robotic grippers, and one or more robotic hands (figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, discuss computer 3, computer controller 14, computer 35;    at least [0037] discuss six degrees of freedom; at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file to imitate chef’s cooking process, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control mechanical hands 16 to grab main ingredient containers and pour out main ingredients”, reading on one or more ingredients, and one or more cooking equipment;   discuss executing “The stepping motor drives 25 will control mechanical hands 16 to grab and hold main ingredient containers, cooking container, and shovel. The movements of each joint of the manipulators when accomplishing the cooking tasks are controlled by the computer”, 

Regarding claim 189, Zhang et al. teaches:
the machine- executable sequential command script comprises machine-executable sequential robotic command script (figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, discuss computer 3, computer controller 14, computer 35;    at least [0037] discuss six degrees of freedom; at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file to imitate chef’s cooking process, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control mechanical hands 16 to grab main ingredient containers and pour out main ingredients”, reading on one or more ingredients, and one or more cooking equipment;   discuss executing “The stepping motor drives 25 will control mechanical hands 16 to grab and hold main ingredient containers, cooking container, and shovel. The movements of each joint of the manipulators when accomplishing the cooking tasks are controlled by the computer”, reading on reading on sequence/time parameters, one 

Regarding claim 190, the cited portions and rationale of claim 189 read on this claim.

Regarding claim 191, Zhang et al. teaches:
a kitchen module, the kitchen module including a kitchen furniture, a worktop, one or more cooking objects, and one or more ingredients (figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, discuss computer 3, computer controller 14, computer 35;    at least [0037] discuss six degrees of freedom; at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file to imitate chef’s cooking process, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control mechanical hands 16 to grab main ingredient containers and pour out main ingredients”, reading on one or more ingredients, and one or more cooking equipment;   discuss executing “The stepping motor drives 25 will control mechanical hands 16 

Regarding claim 193, as best understood, Zhang et al. teaches:
	wherein the operation comprises a cooking operation and one or more parameters, each parameter in the one or more parameters comprising one or more ingredients, one or more ingredient amounts, one or more ingredient forms, one or more ingredient shapes, and/or one or more timing parameters, and/or one or more kitchen equipment, and/or one or more smart equipment parameters, or any combination therefore, the one or more kitchen equipment including at least one utensil or at least one container, or at least one appliance, or at least one smart appliance, or at least one cookware, or any combination therefore with one more objects (figs. 1-12, [0037]-[0054] discuss manipulators 21, mechanical hands 16, discuss computerized system and method of an automatic cooking system, including at least the kitchen environment with manipulators 21, mechanical hands 16;                discuss operation program of the automatic cooking system is inserted into computer 35,  discuss the operation program of the computer 35 will control hands 16, discuss the movement of each joint of the manipulators are controlled by the computer to imitate the cooking process of the operation program;   figs. 1-10 [0036]-[0054] discuss a chef’s cooking process that results in operation program of the computer, thus at least the chef’s cooking process and the operation program read on pre-tested 
	In addition and in the alternative, Bollini et al. teaches:
wherein the operation comprises a cooking operation and one or more parameters, each parameter in the one or more parameters comprising one or more ingredients, one or more ingredient amounts, one or more ingredient forms, one or more ingredient shapes, and/or one or more timing parameters, and/or one or more kitchen equipment, and/or one or more smart equipment parameters, or any combination therefore, the one or more kitchen equipment including at least one utensil or at least one container, or at least one appliance, or at least one smart appliance, or at least one cookware, or any combination therefore with one more objects  (at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. with wherein the operation comprises a cooking operation and one or more parameters, each parameter in the one or more parameters comprising one or more ingredients, one or more ingredient amounts, one or more ingredient forms, one or more ingredient shapes, and/or one or more timing parameters, and/or one or more kitchen equipment, and/or one or more smart equipment parameters, or any combination therefore, the one or more kitchen equipment including at least one utensil or at least one container, or at least one appliance, or at least one smart appliance, or at least one cookware, or any combination therefore with one more objects as taught by Bollini et al. to develop a novel end-to-end robot system.

Regarding claim 195, Zhang et al. teaches:


Regarding claim 196, Zhang et al. teaches:


Regarding claim 197, Zhang et al. teaches:

	In addition and in the alternative, Bollini et al. teaches:

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. with 	wherein the one or more user cooking commands in the one or more machine-executable sequential command scripts comprises one or more parameters as taught by Bollini et al. to develop a novel end-to-end robot system.

Regarding claim 198, Zhang et al. teaches:

	Zhang et al. does not explicitly teach:
The one or more action primitives or at least one smaller mini-manipulation created that has been pre-tested one or more times by a robotic apparatus until the robotic apparatus is able to execute the particular mini- manipulation within a threshold of optimal performance in achieving a predefined functional outcome;
However, Bollini et al. teaches:
the one or more action primitives or at least one smaller mini-manipulation created that has been pre-tested one or more times by a robotic apparatus until the robotic apparatus is able to execute the particular mini- manipulation within a threshold of optimal performance in achieving a predefined functional outcome; (at least pages 1-14,   discuss kitchen, indicating a room with frame structure, figs. 1, 3, 6 show robot is in a room/instrumented environment, at least page 9 discuss “the robot system operates in a kitchen environment” indicating the robot arm is confined to the kitchen as the robot arm moves/repositions;      at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. with the one or more action primitives or at least one smaller mini-manipulation created that has been pre-tested one or more times by a robotic apparatus until the robotic apparatus is able to execute the particular mini- manipulation within a threshold of optimal performance in achieving a predefined functional outcome as taught by Bollini et al. to develop a novel end-to-end robot system;

Regarding claim 199, Zhang et al. teaches:
	wherein the robotics apparatus, communicatively coupled to the processor, for executing the second set of data that comprises the one or more mini-manipulations in an operated instrumented 

Regarding claim 200, Zhang et al. teaches:
wherein the one or more machine-executable sequential command scripts comprise one or more parameters that include with one or more timing parameters, one or more equipment parameters, and one or more ingredient parameters, or any combination thereof (figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, discuss computer 3, computer controller 14, computer 35;    at least [0037] discuss six degrees of freedom; at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file to imitate chef’s cooking process, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control mechanical hands 16 to grab main ingredient containers and pour out main ingredients”, reading on one or more ingredients, and one or more cooking equipment;   discuss executing “The stepping motor drives 25 will control mechanical hands 16 to grab and hold main ingredient containers, cooking container, and shovel. The movements of each joint of the manipulators when accomplishing the cooking tasks are controlled by the computer”, reading on reading on sequence/time parameters, one 

2) Claims 140-142, 150, 192, 194 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2004/0172380) in view of Bollini et al. (Bollini, Mario A; Tellex, Stefanie A; Thompson, Tyler C.; Roy, Nicholas; Rus, Daniela L, Interpreting and Executing Recipes with a Cooking Robot, 2013, Springer Nature, pages 1-15, https://dspace.mit.edu/bitstream/handle/1721.1/114648/bollini12.pdf?sequence=1&isAllowed=y)as applied to claim 139 and 145 above, and further in view of Iwata (Hiroyasu Iwata, Shigeki Sugano, Design of Human Symbiotic Robot TWENDY-ONE, 2009, IEEE, pages 580-586).
Regarding claim 140, Zhang et al. teaches:
wherein the robotic apparatus further includes at least one of: (i) one or more wrists corresponding to each of the one or more robotic end effectors, each of the one or more wrists being operable to couple the respective one or more robotic end effectors to the one or more robotic arms, and each of the one or more wrists being movable along one or more degrees of freedom (figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, discuss computer 3, computer controller 14, computer 35;    at least [0037] discuss six degrees of freedom; at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file to imitate chef’s cooking process, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing 
Zhang et al. does not explicitly teach:
(ii) one or more palms corresponding to each of the one or more effectors, the one or more palms being coupled to a respective one or more fingers;
However, Iwata teaches:
	one or more palms corresponding to each of the one or more effectors, the one or more palms being coupled to a respective one or more fingers (pages 580-585 discuss TWENDY-ONE robot with hands, at least page 583 discuss hands, fingers, thumb, palm with skin/gloves, sensors, show and discuss the hands being covered with soft skins/silicone materials, the palm has joints;        at least page 585 fig. 12 showing robot making breakfast, page 585 fig. 13 discuss and shows lifted a tray by putting four 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. in view of Bollini et al. with one or more palms corresponding to each of the one or more effectors, the one or more palms being coupled to a respective one or more fingers as taught by Iwata to grasp objects and provide support including kitchen support.

Regarding claim 141, Zhang et al. teaches:
wherein the one or more wrists form part of a respective one of the one or more end effectors (figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, discuss computer 3, computer controller 14, computer 35;    at least [0037] discuss six degrees of freedom; at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file to imitate chef’s cooking process, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control mechanical hands 16 to grab main ingredient containers and pour out main ingredients”, reading on one or more ingredients, and one or more cooking equipment;   discuss executing “The stepping motor drives 25 will control mechanical hands 16 to grab and hold main ingredient containers, cooking 
In addition and in the alternative, Iwata also teaches:
	wherein the one or more wrists form part of a respective one of the one or more end effectors (pages 580-585 discuss TWENDY-ONE robot with hands, at least page 583 discuss hands, fingers, thumb, palm with skin/gloves, sensors, show and discuss the hands being covered with soft skins/silicone materials, the palm has joints;        at least page 585 fig. 12 showing robot making breakfast, page 585 fig. 13 discuss and shows lifted a tray by putting four fingers through each handle at the tray,  page 585 discussed successfully fetched a cylindrical ketchup tube, and handling of a small and thin straw) to grasp objects and provide support including kitchen support (pages 580-585);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. in view of Bollini et al. wherein the one or more wrists form part of a respective one of the one or more end effectors as taught by Iwata to grasp objects and provide support including kitchen support.

Regarding claim 142, the cited sections and rationale of claim 140 read on this claim.

Regarding claim 150, Zhang et al. does not explicitly teach:

However, Iwata teaches:
	wherein the robotic apparatus further includes a torso movable along one or more degrees of freedom; and wherein at least one end of each of the one or more robotic arms is coupled to the torso (pages 580-585 discuss TWENDY-ONE robot with hands, at least page 583 discuss hands, fingers, thumb, palm with skin/gloves, sensors, show and discuss the hands being covered with soft skins/silicone materials, the palm has joints;   discuss and show 4DOF body that bends with different axes;     at least page 585 fig. 12 showing robot making breakfast, page 585 fig. 13 discuss and shows lifted a tray by putting four fingers through each handle at the tray,  page 585 discussed successfully fetched a cylindrical ketchup tube, and handling of a small and thin straw) to grasp objects and provide support including kitchen support (pages 580-585);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. wherein the robotic apparatus further includes a torso movable along one or more degrees of freedom; and wherein at least one end of each of the one or more robotic arms is coupled to the torso as taught by Iwata to grasp objects and provide support including kitchen support.

Regarding claim 192, the cited portions and rationale of claim 150 read on this claim.

Regarding claim 194, the cited portions and rationale of claims 150 and 192 read on this claim.

3) Claims 143-144, 147-149, 152-156, 159-160, 162-167, 170, 172, 174-175, 177-179, 181-185, 196-197 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2004/0172380) 
Regarding claim 143, Zhang et al. teaches:
wherein the robotic apparatus further includes one or more sensors, the one or more sensors being included in at least one of: (i) the one or more robotic arms, (ii) the one or more robotic end effectors, (iii) one or more wrists, or (iv) one or more palms;  
(figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, discuss computer 3, computer controller 14, computer 35;    at least [0037] discuss six degrees of freedom; at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file to imitate chef’s cooking process, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control mechanical hands 16 to grab main ingredient containers and pour out main ingredients”, reading on one or more ingredients, and one or more cooking equipment;   discuss executing “The stepping motor drives 25 will control mechanical hands 16 to grab and hold main ingredient containers, cooking container, and shovel. The movements of each joint of the manipulators when accomplishing the cooking tasks are controlled by the computer”, reading on reading on sequence/time parameters, one 

In addition and in the alternative, Roy et al. also teaches:
wherein the robotic apparatus further includes one or more sensors, the one or more sensors being included in at least one of: (i) the one or more robotic arms, (ii) the one or more robotic end effectors, (iii) one or more wrists, or (iv) one or more palms;
(figs. 1-4, 7, 9-12, [0017]-[0041], claim 1 discuss gantry style robot, robot head assembly, the robot head assembly 4 is used to pick, place, and transfer cups 10, 11, 12, 13, containers 7, 8, stirrers 9, pots or vessel 5, mixing tool, stirring mechanism;           at least the gantry style robot, the X-axis guide 2, Y-axis guide 3, and robotic head assembly 4 read on the robotic arms and robotic end effectors.  [0036] discussed appendages/arms, including appendage arm 67, discussed appendages pairs such as 64, 65, 66, and 67 pick containers or cups, discussed cup is held on a free rotation pin 70 and key 71 or turn a measuring wheel 32;  [0038] discuss crank arm 50 and stirrer 61;         at least fig. 6, [0039] discuss the computer elements;   in particular at least [0040], claim 1 discuss recipe file with recipe steps, discuss executing the recipe and cooking process including using the gantry style robot and robot head assembly and other robot parts;     at least [0036] discuss sensors including bar code reader, cameras, weight sensing devices to measure the weight or quantities of ingredients when picking and transferring,   claims 1, 6-8, 12-15, 18, 21-22) to produce a dish ([0017]-[0041], [0040]-[0041]);
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system and method of Zhang et al. in view of Bollini et al. with wherein the robotic 

Regarding claim 144, Zhang et al. does not explicitly teach:
	wherein the one or more sensors include a camera;
Roy et al. teaches:
wherein the one or more sensors include a camera (figs. 1-4, 7, 9-12, [0017]-[0041], claim 1 discuss gantry style robot, robot head assembly, the robot head assembly 4 is used to pick, place, and transfer cups 10, 11, 12, 13, containers 7, 8, stirrers 9, pots or vessel 5, mixing tool, stirring mechanism, at least fig. 6, [0039], claim 1 discuss the computer elements, claims 6-8, 12-15, 18, 21-22;    at least fig. 7 [0036] discuss swivel motor 68, tile motor 69, appendages/fingers 64, 65, 66, 67 with the part between the appendages reads on palm;        ;     at least [0036] discuss sensors including bar code reader, cameras, weight sensing devices to measure the weight or quantities of ingredients when picking and transferring,   claims 1, 6-8, 12-15, 18, 21-22) to produce a dish ([0017]-[0041], [0040]-[0041]);
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system and method of Zhang et al. in view of Bollini et al. wherein the one or more sensors include a camera as taught by Roy et al. to produce a dish;

Regarding claim 147, Zhang et al. does not explicitly teach:
	wherein the robotic kitchen system is located outside the kitchen module, the kitchen module defining an instrumented environment, the instrumented environment being defined as dimensions that 
Roy et al. teaches:
wherein the robotic kitchen system is located outside the kitchen module, the kitchen module defining an instrumented environment, the instrumented environment being defined as dimensions that extend beyond the volume of the kitchen volume, the robotic kitchen system operating within the instrumented environment (figs. 1-4, 7, 9-12, [0017]-[0041], claim 1 discuss gantry style robot, robot head assembly, the robot head assembly 4 is used to pick, place, and transfer cups 10, 11, 12, 13, containers 7, 8, stirrers 9, pots or vessel 5, mixing tool, stirring mechanism, at least fig. 6, [0039] claim 1 discuss the computer elements;   in particular at least [0040], claim 1 discuss recipe file with recipe steps, discuss executing the recipe including using the gantry style robot and robot head assembly and other robot parts,   claims 1, 6-8, 12-15, 18, 21-22;             figs. 1-15, [0033]-[0042], claims 1-22 discuss the whole system of the robotic kitchen top cooking apparatus, including at least cooking stations, input device, output device; figs. 1-15, [0033]-[0042], claims 1-22 discuss the whole system of the robotic kitchen top cooking apparatus, including at least cooking stations, input device, output device) to produce a dish ([0017]-[0041], [0040]-[0041]);
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system and method of Zhang et al. wherein the robotic kitchen system is located outside the kitchen module, the kitchen module defining an instrumented environment, the instrumented environment being defined as dimensions that extend beyond the volume of the kitchen volume, the robotic kitchen system operating within the instrumented environment as taught by Roy et al. to produce a dish;

Regarding claim 148, Zhang et al. teaches:

(figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, discuss computer 3, computer controller 14, computer 35;    at least [0037] discuss six degrees of freedom; at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file to imitate chef’s cooking process, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control mechanical hands 16 to grab main ingredient containers and pour out main ingredients”, reading on one or more ingredients, and one or more cooking equipment;   discuss executing “The stepping motor drives 25 will control mechanical hands 16 to grab and hold main ingredient containers, cooking container, and shovel. The movements of each joint of the manipulators when accomplishing the cooking tasks are controlled by the computer”, reading on reading on sequence/time parameters, one or more ingredients, one or more cooking equipment;  at least figs. 8-9, 11-12 [0049]-[0050] [0052]-[0054] show and discuss operate one or more cooking objects in X-Y-Z positions a plurality of orientations;    at least figs. 11-12[0052]-[0053] discuss the sensing/feedback of movement/actual rotated angle/angle velocity at each joint 20, with sensing/feedback of the joint 20 of the hands reading on sensors included with one of the one or more robotic end effectors);

In addition and in the alternative, Roy et al. also teaches:

(figs. 1-4, 7, 9-12, [0017]-[0041], claim 1 discuss gantry style robot, robot head assembly, the robot head assembly 4 is used to pick, place, and transfer cups 10, 11, 12, 13, containers 7, 8, stirrers 9, pots or vessel 5, mixing tool, stirring mechanism, at least fig. 6, [0039] claim 1 discuss the computer elements;   in particular at least [0040], claim 1 discuss recipe file with recipe steps, discuss executing the recipe including using the gantry style robot and robot head assembly and other robot parts,   claims 1, 6-8, 12-15, 18, 21-22;             figs. 1-15, [0033]-[0042], claims 1-22 discuss the whole system of the robotic kitchen top cooking apparatus, including at least cooking stations, input device, output device;            at least [0036] discuss sensors including bar code reader, cameras, weight sensing devices to measure the weight or quantities of ingredients when picking and transferring,   claims 1, 6-8, 12-15, 18, 21-22;   at least [0040], claim 1 discuss recipe file with recipe steps, discuss executing the recipe including using the gantry style robot and robot head assembly and other robot parts, discuss the recipe can be modified by user using an input device, reading on a sensor to sense user input) to produce a dish ([0017]-[0041], [0040]-[0041]);
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system and method of Zhang et al. in view of Bollini with one or more sensors disposed in the instrumented environment, for obtaining sensor data to control the food preparation process as taught by Roy et al. to produce a dish;

Regarding claim 149, Zhang et al. teaches:
one or more sensors disposed in the instrumented environment for obtaining sensor data to control food preparation process, and the processor computing the sensor data and determines a necessary adjustment of robotic manipulation execution;  


In addition and in the alternative, Roy et al. also teaches:

(figs. 1-4, 7, 9-12, [0017]-[0041], claim 1 discuss gantry style robot, robot head assembly, the robot head assembly 4 is used to pick, place, and transfer cups 10, 11, 12, 13, containers 7, 8, stirrers 9, pots or vessel 5, mixing tool, stirring mechanism, at least fig. 6, [0039] claim 1 discuss the computer elements;   in particular at least [0040], claim 1 discuss recipe file with recipe steps, discuss executing the recipe including using the gantry style robot and robot head assembly and other robot parts,   claims 1, 6-8, 12-15, 18, 21-22;             figs. 1-15, [0033]-[0042], claims 1-22 discuss the whole system of the robotic kitchen top cooking apparatus, including at least cooking stations, input device, output device;            at least [0036] discuss sensors including bar code reader, cameras, weight sensing devices to measure the weight or quantities of ingredients when picking and transferring,   claims 1, 6-8, 12-15, 18, 21-22;   at least [0040], claim 1 discuss recipe file with recipe steps, discuss executing the recipe including using the gantry style robot and robot head assembly and other robot parts, discuss the recipe can be modified by user using an input device, reading on a sensor to sense user input) to produce a dish ([0017]-[0041], [0040]-[0041]);
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system and method of Zhang et al. in view of Bollini with one or more sensors disposed in the instrumented environment for obtaining sensor data to control food preparation process, and the processor computing the sensor data and determines a necessary adjustment of robotic manipulation execution as taught by Roy et al. to produce a dish;

Regarding claim 152, Zhang et al. teaches:

(figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, discuss computer 3, computer controller 14, computer 35;    at least [0037] discuss six degrees of freedom; at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file to imitate chef’s cooking process, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control mechanical hands 16 to grab main ingredient containers and pour out main ingredients”, reading on one or more ingredients, and one or more cooking equipment;   discuss executing “The stepping motor drives 25 will control mechanical hands 16 to grab and hold main ingredient containers, cooking container, and shovel. The movements of each joint of the manipulators when accomplishing the cooking tasks are controlled by the computer”, reading on reading on sequence/time parameters, one or more ingredients, one or more cooking equipment;  at least figs. 8-9, 11-12 [0049]-[0050] [0052]-[0054] show and discuss operate one or more cooking objects in X-Y-Z positions a plurality of orientations;    at least figs. 11-12[0052]-[0053] discuss the sensing/feedback of movement/actual rotated angle/angle velocity at each joint 20, with sensing/feedback of the joint 20 of the hands reading on sensors included with one of the one or more robotic end effectors);

In addition and in the alternative, Roy et al. also teaches:

(figs. 1-4, 7, 9-12, [0017]-[0041], claim 1 discuss gantry style robot, robot head assembly, the robot head assembly 4 is used to pick, place, and transfer cups 10, 11, 12, 13, containers 7, 8, stirrers 9, pots or vessel 5, mixing tool, stirring mechanism, at least fig. 6, [0039] claim 1 discuss the computer elements;   in particular at least [0040], claim 1 discuss recipe file with recipe steps, discuss executing the recipe including using the gantry style robot and robot head assembly and other robot parts,   claims 1, 6-8, 12-15, 18, 21-22;             figs. 1-15, [0033]-[0042], claims 1-22 discuss the whole system of the robotic kitchen top cooking apparatus, including at least cooking stations, input device, output device;            at least [0036] discuss sensors including bar code reader, cameras, weight sensing devices to measure the weight or quantities of ingredients when picking and transferring,   claims 1, 6-8, 12-15, 18, 21-22;   at least [0040], claim 1 discuss recipe file with recipe steps, discuss executing the recipe including using the gantry style robot and robot head assembly and other robot parts, discuss the recipe can be modified by user using an input device, reading on a sensor to sense user input) to produce a dish ([0017]-[0041], [0040]-[0041]);
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system and method of Zhang et al. in view of Bollini with a plurality of kitchen module sensors configured to collect kitchen module sensor data during the replication a cooking recipe in the electronic recipe file as taught by Roy et al. to produce a dish;

Regarding claim 153, Zhang et al. does not explicitly teach:
	determine the accuracy of the replication of the cooking recipe based on at least a portion of the respective file and at least a portion of the collected kitchen module sensor data;
Roy et al. teaches:

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system and method of Zhang et al. in view of Bollini with determine the accuracy of the replication of the cooking recipe based on at least a portion of the respective file and at least a portion of the collected kitchen module sensor data as taught by Roy et al. to produce a dish.

Regarding claim 154, Zhang et al. teaches:
wherein the accuracy of the replication of the cooking recipe is based on a comparison of a result of executing the cooking recipe with a recipe creator studio system versus the result of executing the machine-executable sequential command script with the robotic apparatus (figs. 1-12, [0036]-[0054], claims 1-19 discuss chef’s cooking process/recipe are recorded by sensors, including cameras; discuss providing operation program; discuss sending to computer, and robot imitating/replicating the recipe; in particular at least [0054] discuss the cuisines are similar to what are produced by the chef)

Regarding claim 155, Zhang et al. teaches:
wherein the replicating of the cooking recipe is configured such that the executing the machine-executable sequential command script achieves a set of one or more functional results corresponding to the cooking recipe;  
(figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, discuss computer 3, computer controller 14, computer 35;    at least [0037] discuss six degrees of freedom; at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file to imitate chef’s cooking process, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control mechanical hands 16 to grab main ingredient containers and pour out main ingredients”, reading on one or more ingredients, and one or more cooking equipment;   discuss executing “The stepping motor drives 25 will control mechanical hands 16 to grab and hold main ingredient containers, cooking container, and shovel. The movements of each joint of the manipulators when accomplishing the cooking tasks are controlled by the computer”, reading on reading on sequence/time parameters, one or more ingredients, one or more cooking equipment;  at least figs. 8-9, 11-12 [0049]-[0050] [0052]-[0054] show and discuss operate one or more cooking objects in X-Y-Z positions a plurality of orientations;    at least figs. 11-12[0052]-[0053] discuss the sensing/feedback of movement/actual 

In addition and in the alternative, Roy et al. also teaches:
wherein the replicating of the cooking recipe is configured such that the executing the machine-executable sequential command script achieves a set of one or more functional results corresponding to the cooking recipe;
(figs. 1-4, 7, 9-12, [0017]-[0041], claim 1 discuss gantry style robot, robot head assembly, the robot head assembly 4 is used to pick, place, and transfer cups 10, 11, 12, 13, containers 7, 8, stirrers 9, pots or vessel 5, mixing tool, stirring mechanism, at least fig. 6, [0039] claim 1 discuss the computer elements;   in particular at least [0040], claim 1 discuss recipe file with recipe steps, discuss executing the recipe including using the gantry style robot and robot head assembly and other robot parts,   claims 1, 6-8, 12-15, 18, 21-22;             figs. 1-15, [0033]-[0042], claims 1-22 discuss the whole system of the robotic kitchen top cooking apparatus, including at least cooking stations, input device, output device;            at least [0036] discuss sensors including bar code reader, cameras, weight sensing devices to measure the weight or quantities of ingredients when picking and transferring,   claims 1, 6-8, 12-15, 18, 21-22;   at least [0040], claim 1 discuss recipe file with recipe steps, discuss executing the recipe including using the gantry style robot and robot head assembly and other robot parts, discuss the recipe can be modified by user using an input device, reading on a sensor to sense user input) to produce a dish ([0017]-[0041], [0040]-[0041]);
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system and method of Zhang et al. in view of Bollini with wherein the replicating of the cooking recipe is configured such that the executing the machine-executable sequential command 

Regarding claim 156, Zhang et al. does not explicitly teach:
	wherein the determination of the accuracy of the replication of the cooking recipe is performed during the executing of the machine-executable sequential command script of the file, and wherein the processor is further operable to make real-time adjustments to the file based on the determination;
Roy et al. teaches:
wherein the determination of the accuracy of the replication of the cooking recipe is performed during the executing of the machine-executable sequential command script of the file, and wherein the processor is further operable to make real-time adjustments to the file based on the determination (figs. 1-4, 7, 9-12, [0017]-[0041], claim 1 discuss gantry style robot, robot head assembly, the robot head assembly 4 is used to pick, place, and transfer cups 10, 11, 12, 13, containers 7, 8, stirrers 9, pots or vessel 5, mixing tool, stirring mechanism, at least fig. 6, [0039], claim 1 discuss the computer elements, claims 6-8, 12-15, 18, 21-22;    at least fig. 7 [0036] discuss swivel motor 68, tile motor 69, appendages/fingers 64, 65, 66, 67 with the part between the appendages reads on palm;     at least [0036] discuss sensors including bar code reader, cameras, weight sensing devices to measure the weight or quantities of ingredients when picking and transferring,   claims 1, 6-8, 12-15, 18, 21-22;     at least [0040]-[0041] discuss check if ingredients missing , if there problems encountered with the recipe, discuss using level sensors or weight identifies the quantities and compares them against a list, discuss if ingredients are missing, inform user, discuss if ingredients need to be replenish, then the apparatus can order such items online) to produce a dish ([0017]-[0041], [0040]-[0041]).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system and method of Zhang et al. in view of Bollini wherein the determination of 

Regarding claim 159, Zhang et al. teaches:
wherein the kitchen module is a standardized kitchen module including one or more of standardized equipment, appliances, utensils, tools, handles, and containers, 
wherein characteristics of the standardized kitchen module are predefined, and wherein the standardized kitchen module is configured to perform standardized operations that are pre-programmed and pre-tested;  
(figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, discuss computer 3, computer controller 14, computer 35;    at least [0037] discuss six degrees of freedom; at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file to imitate chef’s cooking process, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control mechanical hands 16 to grab main ingredient containers and pour out main ingredients”, reading on one or more ingredients, and one or more cooking equipment;   discuss executing “The stepping motor drives 25 will control mechanical hands 16 to grab and hold main ingredient containers, cooking container, and shovel. The movements of each joint of the manipulators when accomplishing the 
In addition and in the alternative, Roy et al. also teaches:
wherein the kitchen module is a standardized kitchen module including one or more of standardized equipment, appliances, utensils, tools, handles, and containers, 
wherein characteristics of the standardized kitchen module are predefined, and wherein the standardized kitchen module is configured to perform standardized operations that are pre-programmed and pre-tested (figs. 1-4, 7, 9-12, [0017]-[0041], claim 1 discuss gantry style robot, robot head assembly, the robot head assembly 4 is used to pick, place, and transfer cups 10, 11, 12, 13, containers 7, 8, stirrers 9, pots or vessel 5, mixing tool, stirring mechanism, at least fig. 6, [0039] claim 1 discuss the computer elements;   in particular at least [0040], claim 1 discuss recipe file with recipe steps, discuss executing the recipe including using the gantry style robot and robot head assembly and other robot parts,   claims 1, 6-8, 12-15, 18, 21-22;   figs. 1-15, [0033]-[0042], claims 1-22 discuss the whole system of the robotic kitchen top cooking apparatus, including at least cooking stations, input device, output device;    at least [0040]-[0041] discuss check if ingredients missing , if there problems encountered with the recipe, discuss using level sensors or weight identifies the quantities and compares them against a list, discuss if ingredients are missing, inform user, discuss picking up containers and using level sensors or weight identifies the quantities and compares them against a list of prescribed quantities, and if ingredients need to be replenish, then the apparatus can order such items online) to produce a dish ([0017]-[0041], [0040]-[0041]).


Regarding claim 160, Zhang et al. teaches:
wherein one or more of the standardized equipment, appliances, utensils, tools, handles and containers are smart equipment, smart appliances, smart utensils, smart tools, smart handles and smart containers operable to communicate with and be controlled by the robotic kitchen system;  
(figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, discuss computer 3, computer controller 14, computer 35;    at least [0037] discuss six degrees of freedom; at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file to imitate chef’s cooking process, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control mechanical hands 16 to grab main ingredient containers and pour out main ingredients”, reading on one or more ingredients, and one or more cooking equipment;   discuss executing “The stepping motor drives 25 will control mechanical hands 16 to grab and hold main ingredient containers, cooking 
In addition and in the alternative, Roy et al. also teaches:
wherein one or more of the standardized equipment, appliances, utensils, tools, handles and containers are smart equipment, smart appliances, smart utensils, smart tools, smart handles and smart containers operable to communicate with and be controlled by the robotic kitchen system (figs. 1-4, 7, 9-12, [0017]-[0041], claim 1 discuss gantry style robot, robot head assembly, the robot head assembly 4 is used to pick, place, and transfer cups 10, 11, 12, 13, containers 7, 8, stirrers 9, pots or vessel 5, mixing tool, stirring mechanism, at least fig. 6, [0039] claim 1 discuss the computer elements;   in particular at least [0040], claim 1 discuss recipe file with recipe steps, discuss executing the recipe including using the gantry style robot and robot head assembly and other robot parts,   claims 1, 6-8, 12-15, 18, 21-22;   figs. 1-15, [0033]-[0042], claims 1-22 discuss the whole system of the robotic kitchen top cooking apparatus, including at least cooking stations, input device, output device;    at least [0040]-[0041] discuss check if ingredients missing , if there problems encountered with the recipe, discuss using level sensors or weight identifies the quantities and compares them against a list, discuss if ingredients are missing, inform user, discuss picking up containers and using level sensors or weight identifies the quantities and compares them against a list of prescribed quantities, and if ingredients need to be replenish, then the apparatus can order such items online) to produce a dish ([0017]-[0041], [0040]-[0041]).


Regarding claim 162, Zhang et al. does not explicitly teach:
	at least one memory communicatively coupled to the at least one processor, the at least one memory being operable to store a recipe script database including a plurality of available files corresponding to respective cooking recipes, each of the available files including respective machine-executable sequential command scripts, 
wherein the received file is received from the at least one memory
Roy et al. teaches:
at least one memory communicatively coupled to the at least one processor, the at least one memory being operable to store a recipe script database including a plurality of available files corresponding to respective cooking recipes, each of the available files including respective machine-executable sequential command scripts, 
wherein the received file is received from the at least one memory;
(figs. 1-4, 7, 9-12, [0017]-[0041], claim 1 discuss gantry style robot, robot head assembly, the robot head assembly 4 is used to pick, place, and transfer cups 10, 11, 12, 13, containers 7, 8, stirrers 9, pots or vessel 5, mixing tool, stirring mechanism, at least fig. 6, [0039] claim 1 discuss the computer elements;   in particular at least [0040], claim 1 discuss recipe file with recipe steps, discuss executing the recipe including using the gantry style robot and robot head assembly and other robot parts,   claims 1, 6-8, 12-15, 18, 21-22;             figs. 1-15, [0033]-[0042], claims 1-22 discuss the whole system of the 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system and method of Zhang et al. in view of Bollini at least one memory communicatively coupled to the at least one processor, the at least one memory being operable to store a recipe script database including a plurality of available files corresponding to respective cooking recipes, each of the available files including respective machine-executable sequential command scripts, wherein the received file is received from the at least one memory as taught by Roy et al. to produce a dish

Regarding claim 163, Zhang et al. does not explicitly teach:
	wherein the recipe script database further includes, for each of the plurality of available files, one or more of raw data and abstracted data corresponding to the respective machine- executable sequential command scripts;
Roy et al. teaches:
wherein the recipe script database further includes, for each of the plurality of available files, one or more of raw data and abstracted data corresponding to the respective machine- executable sequential command scripts;

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system and method of Zhang et al. in view of Bollini with wherein the recipe script database further includes, for each of the plurality of available files, one or more of raw data and abstracted data corresponding to the respective machine- executable sequential command scripts as taught by Roy et al. to produce a dish;

Regarding claim 164, Zhang et al. teaches:
wherein the machine-executable sequential command scripts of the plurality of available files are pre-programmed and pre-tested;
(figs. 1-12, [0036]-[0054], claims 1-19 discuss chef’s cooking process/recipe are recorded by sensors, including cameras; discuss providing operation program; discuss sending to computer, and 

In addition and in the alternative, Bollini et al. teaches:
wherein the machine-executable sequential command scripts of the plurality of available files are pre-programmed and pre-tested (at least pages 1-14,   discuss kitchen, indicating a room with frame structure, figs. 1, 3, 6 show robot is in a room/instrumented environment, at least page 9 discuss “the robot system operates in a kitchen environment” indicating the robot arm is confined to the kitchen as the robot arm moves/repositions;      at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. with wherein the machine-executable sequential command scripts of the plurality of available files are pre-programmed and pre-tested as taught by Bollini et al. to develop a novel end-to-end robot system.

Regarding claim 165, Zhang et al. does not explicitly teach:
wherein the robotic kitchen system is operable to self-learn during the executing of the machine-executable sequential command scripts, and 
wherein the self-learning includes updating the machine executable sequential command scripts;
Roy et al. teaches:
wherein the robotic kitchen system is operable to self-learn during the executing of the machine-executable sequential command scripts, and 
wherein the self-learning includes updating the machine executable sequential command scripts;
(figs. 1-4, 7, 9-12, [0017]-[0041], claim 1 discuss gantry style robot, robot head assembly, the robot head assembly 4 is used to pick, place, and transfer cups 10, 11, 12, 13, containers 7, 8, stirrers 9, 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system and method of Zhang et al. in view of Bollini with wherein the robotic kitchen system is operable to self-learn during the executing of the machine-executable sequential command scripts, and wherein the self-learning includes updating the machine executable sequential command scripts as taught by Roy et al. to produce a dish;

Regarding claim 166, Zhang et al. teaches:
wherein the preprograming or pre-testing of the machine-executable sequential command scripts are specifically performed for execution by the kitchen module;
(figs. 1-12, [0036]-[0054], claims 1-19 discuss chef’s cooking process/recipe are recorded by sensors, including cameras; discuss providing operation program; discuss sending to computer, and robot imitating/replicating the recipe; in particular at least [0054] discuss the cuisines are similar to 

In addition and in the alternative, Bollini et al. teaches:
wherein the preprograming or pre-testing of the machine-executable sequential command scripts are specifically performed for execution by the kitchen module (at least pages 1-14,   discuss kitchen, indicating a room with frame structure, figs. 1, 3, 6 show robot is in a room/instrumented environment, at least page 9 discuss “the robot system operates in a kitchen environment” indicating the robot arm is confined to the kitchen as the robot arm moves/repositions;      at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”,   at least fig. 5  show select recipe to infer 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. with wherein the preprograming or pre-testing of the machine-executable sequential command scripts are specifically performed for execution by the kitchen module as taught by Bollini et al. to develop a novel end-to-end robot system.


In addition and in the alternative, Roy et al. also teaches:
wherein the preprograming or pre-testing of the machine-executable sequential command scripts are specifically performed for execution by the kitchen module (figs. 1-4, 7, 9-12, [0017]-[0041], claim 1 discuss gantry style robot, robot head assembly, the robot head assembly 4 is used to pick, place, and transfer cups 10, 11, 12, 13, containers 7, 8, stirrers 9, pots or vessel 5, mixing tool, stirring mechanism, at least fig. 6, [0039], claim 1 discuss the computer elements, claims 6-8, 12-15, 18, 21-22;    at least fig. 7 [0036] discuss swivel motor 68, tile motor 69, appendages/fingers 64, 65, 66, 67 with the part between the appendages reads on palm;        ;     at least [0036] discuss sensors including bar code reader, cameras, weight sensing devices to measure the weight or quantities of ingredients when picking and transferring,   claims 1, 6-8, 12-15, 18, 21-22;  figs. 1-15, [0033]-[0042], claims 1-22 discuss the whole system of the robotic kitchen top cooking apparatus, including at least cooking stations, input device, output device;  in particular at least [0040], claim 1 discuss recipe file with recipe steps, discuss 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system and method of Zhang et al. in view of Bollini with wherein the preprograming or pre-testing of the machine-executable sequential command scripts are specifically performed for execution by the kitchen module as taught by Roy et al. to produce a dish;

Regarding claim 167, Zhang et al. teaches:
wherein the raw data is received from the recipe creator studio system and includes the recipe chef creator studio sensor data measured by the one or more sensors in the recipe creator studio system, and 
wherein the processor is further operable to generate the file by transforming at least a portion of the raw data into the respective machine-executable sequential command script
 (figs. 1-12, [0036]-[0054], claims 1-19 discuss chef’s cooking process/recipe are recorded by sensors, including cameras; discuss providing operation program; discuss sending to computer, and robot imitating/replicating the recipe; in particular at least [0054] discuss the cuisines are similar to what are produced by the chef; at least fig. 1 [0036] discuss the chef is the one doing the manipulations, 

Regarding claim 170, Zhang et al. teaches:
	wherein vision systems include a camera (figs. 1-12, [0036]-[0054], claims 1-19 discuss chef’s cooking process/recipe are recorded by sensors, including cameras; discuss providing operation program; discuss sending to computer, and robot imitating/replicating the recipe; in particular at least [0054] discuss the cuisines are similar to what are produced by the chef; at least fig. 1 [0036] discuss the chef is the one doing the manipulations, and stove rotating switch 5, figs. 2, 11 [0037]discuss in the automatic cooking system, the mechanical hands 16 take one some the roles of the chef, and the stove switch 19 takes on the role of the stove rotating switch 5, figs. 1-12, [0036]-[0054], claims 1-19 discuss the differences and correlations between the chef’s environment/system of fig. 1 and the automatic cooking system of  figs. 2,11);
	Zhang et al. does not explicitly teach:
wherein the one or more robotic end effectors are configured to (i) collect sensor data via the one or more sensors, and (ii) replicate a process recipe to operate one or more cooking objects in X-Y-Z positions with a plurality of orientations by executing a machine-executable sequential command script corresponding to the process recipe, the replicate step based at least in part on the collected sensor data, wherein the one or more sensors include including vision systems, 
However, Bollini et al. teaches:
wherein the one or more robotic end effectors are configured to (i) collect sensor data via the one or more sensors, and (ii) replicate a process recipe to operate one or more cooking objects in X-Y-Z 


In addition and in the alternative, Roy et al. teaches:
wherein the one or more sensors include a camera (figs. 1-4, 7, 9-12, [0017]-[0041], claim 1 discuss gantry style robot, robot head assembly, the robot head assembly 4 is used to pick, place, and transfer cups 10, 11, 12, 13, containers 7, 8, stirrers 9, pots or vessel 5, mixing tool, stirring mechanism, at least fig. 6, [0039], claim 1 discuss the computer elements, claims 6-8, 12-15, 18, 21-22;    at least fig. 7 [0036] discuss swivel motor 68, tile motor 69, appendages/fingers 64, 65, 66, 67 with the part between the appendages reads on palm;        ;     at least [0036] discuss sensors including bar code reader, cameras, weight sensing devices to measure the weight or quantities of ingredients when picking and transferring,   claims 1, 6-8, 12-15, 18, 21-22) to produce a dish ([0017]-[0041], [0040]-[0041]);
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system and method of Zhang et al. wherein the one or more sensors include a camera as taught by Roy et al. to produce a dish;




wherein the robotic arms and the robotic hands of the robotic apparatus are further controlled by user-input entered via an interface communicatively coupled thereto
Roy et al. teaches:
wherein the robotic arms and the robotic hands of the robotic apparatus are further controlled by user-input entered via an interface communicatively coupled thereto (figs. 1-4, 7, 9-12, [0017]-[0041], claim 1 discuss gantry style robot, robot head assembly, the robot head assembly 4 is used to pick, place, and transfer cups 10, 11, 12, 13, containers 7, 8, stirrers 9, pots or vessel 5, mixing tool, stirring mechanism, at least fig. 6, [0039] discuss the computer elements;   in particular at least [0040], claim 1 discuss recipe file with recipe steps, discuss executing the recipe including using the gantry style robot and robot head assembly and other robot parts, discuss the recipe can be modified by user using an input device, reading on a sensor to sense user input,   claims 1, 6-8, 12-15, 18, 21-22     ) to produce a dish ([0017]-[0041], [0040]-[0041]);
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system and method of Zhang et al. in view of Bollini wherein the robotic arms and the robotic hands of the robotic apparatus are further controlled by user-input entered via an interface communicatively coupled thereto as taught by Roy et al. to produce a dish;

Regarding claim 174, Zhang et al. teaches:
the cooking recipe includes at least a portion of the chef studio sensor data;
(figs. 1-12, [0036]-[0054], claims 1-19 discuss chef’s cooking process/recipe are recorded by sensors, including cameras; discuss providing operation program; discuss sending to computer, and robot imitating/replicating the recipe; in particular at least [0054] discuss the cuisines are similar to what are produced by the chef; at least fig. 1 [0036] discuss the chef is the one doing the manipulations, and 
	Zhang et al. does not explicitly teach:
collecting kitchen module sensor data during the replication of the cooking recipe; and monitoring, in real-time, an accuracy of the replication of the cooking recipe by comparing at least a portion of the kitchen module sensor data to the cooking recipe
	Roy et al. teaches:
collecting kitchen module sensor data during the replication of the cooking recipe; and monitoring, in real-time, an accuracy of the replication of the cooking recipe by comparing at least a portion of the kitchen module sensor data to the cooking recipe (figs. 1-4, 7, 9-12, [0017]-[0041], claim 1 discuss gantry style robot, robot head assembly, the robot head assembly 4 is used to pick, place, and transfer cups 10, 11, 12, 13, containers 7, 8, stirrers 9, pots or vessel 5, mixing tool, stirring mechanism, at least fig. 6, [0039] claim 1 discuss the computer elements;   in particular at least [0040], claim 1 discuss recipe file with recipe steps, discuss executing the recipe including using the gantry style robot and robot head assembly and other robot parts,   claims 1, 6-8, 12-15, 18, 21-22;   figs. 1-15, [0033]-[0042], claims 1-22 discuss the whole system of the robotic kitchen top cooking apparatus, including at least cooking stations, input device, output device;    at least [0040]-[0041] discuss check if ingredients missing , if there problems encountered with the recipe, discuss using level sensors or weight identifies the quantities and compares them against a list, discuss if ingredients are missing, inform user, discuss picking up containers and using level sensors or weight identifies the quantities and compares them against a list of prescribed quantities, and if ingredients need to be replenish, then the apparatus can order such items online) to produce a dish ([0017]-[0041], [0040]-[0041]).


Regarding claim 175, Zhang et al. does not explicitly teach:
self-learning, during the replication of the cooking recipe based on at least, a portion of the kitchen module sensor data and/or the chef studio sensor data, the self-learning including updating the machine-executable sequential command script 
Roy et al. teaches:
self-learning, during the replication of the cooking recipe based on at least, a portion of the kitchen module sensor data and/or the chef studio sensor data, the self-learning including updating the machine-executable sequential command script 
(figs. 1-4, 7, 9-12, [0017]-[0041], claim 1 discuss gantry style robot, robot head assembly, the robot head assembly 4 is used to pick, place, and transfer cups 10, 11, 12, 13, containers 7, 8, stirrers 9, pots or vessel 5, mixing tool, stirring mechanism, at least fig. 6, [0039] claim 1 discuss the computer elements;   in particular at least [0040], claim 1 discuss recipe file with recipe steps, discuss executing the recipe including using the gantry style robot and robot head assembly and other robot parts,   claims 1, 6-8, 12-15, 18, 21-22;             figs. 1-15, [0033]-[0042], claims 1-22 discuss the whole system of the robotic kitchen top cooking apparatus, including at least cooking stations, input device, output device;            at least [0036] discuss sensors including bar code reader, cameras, weight sensing devices to measure the weight or quantities of ingredients when picking and transferring,   claims 1, 6-8, 12-15, 18, 21-22;   at least [0040], claim 1 discuss recipe file with recipe steps, discuss executing the recipe including using 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system and method of Zhang et al. in view of Bollini with self-learning, during the replication of the cooking recipe based on at least, a portion of the kitchen module sensor data and/or the chef studio sensor data, the self-learning including updating the machine-executable sequential command script as taught by Roy et al. to produce a dish;

Regarding claim 177, Zhang et al. teaches:
wherein the one or more robotic arms and the one or more robotic end effectors comprise a first robotic arm coupled to a first end effector, a second robotic arm coupled to a second end effector, the first robotic arm coupled to the first end effector for performing a first cooking function from a first user command, the second robotic arm coupled to the second end effector for performing a second cooking function a second user command;
(figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, discuss computer 3, computer controller 14, computer 35;    at least [0037] discuss six degrees of freedom; at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file to imitate chef’s cooking process, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials 
In addition and in the alternative, Roy et al. also teaches:
wherein the one or more robotic arms and the one or more robotic end effectors comprise a first robotic arm coupled to a first end effector, a second robotic arm coupled to a second end effector, the first robotic arm coupled to the first end effector for performing a first cooking function from a first user command, the second robotic arm coupled to the second end effector for performing a second cooking function a second user command (figs. 1-4, 7, 9-12, [0017]-[0041], claim 1 discuss gantry style robot, robot head assembly, the robot head assembly 4 is used to pick, place, and transfer cups 10, 11, 12, 13, containers 7, 8, stirrers 9, pots or vessel 5, mixing tool, stirring mechanism, at least fig. 6, [0039] claim 1 discuss the computer elements;   in particular at least [0040], claim 1 discuss recipe file with recipe steps, discuss executing the recipe including using the gantry style robot and robot head assembly and other robot parts,  discuss executing of recipe and cooking process including picking up and 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system and method of Zhang et al. in view of Bollini with wherein the one or more robotic arms and the one or more robotic end effectors comprise a first robotic arm coupled to a first end effector, a second robotic arm coupled to a second end effector, the first robotic arm coupled to the first end effector for performing a first cooking function from a first user command, the second robotic arm coupled to the second end effector for performing a second cooking function a second user command as taught by Roy et al. to produce a dish;

Regarding claim 178, Zhang et al. does not explicitly teach:
	wherein the one or more robotic arms and the one or more robotic end effectors comprise a third robotic arm coupled to a third end effector, the third robotic arm coupled to the third end effector for performing a third cooking function from the recipe data;
Roy et al. teaches:
wherein the one or more robotic arms and the one or more robotic end effectors comprise a third robotic arm coupled to a third end effector, the third robotic arm coupled to the third end effector for performing a third cooking function from the recipe data (figs. 1-4, 7, 9-12, [0017]-[0041], claim 1 discuss gantry style robot, robot head assembly, the robot head assembly 4 is used to pick, place, and transfer cups 10, 11, 12, 13, containers 7, 8, stirrers 9, pots or vessel 5, mixing tool, stirring mechanism, at least fig. 6, [0039] claim 1 discuss the computer elements;   in particular at least [0040], claim 1 discuss recipe file with recipe steps, discuss executing the recipe including using the gantry style robot and robot head assembly and other robot parts,  discuss executing of recipe and cooking process 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system and method of Zhang et al. in view of Bollini with wherein the one or more robotic arms and the one or more robotic end effectors comprise a third robotic arm coupled to a third end effector, the third robotic arm coupled to the third end effector for performing a third cooking function from the recipe data as taught by Roy et al. to produce a dish;

Regarding claim 179, Zhang et al. does not explicitly teach:
	wherein the one or more robotic arms and the one or more robotic end effectors comprise a third robotic arm coupled to a third end effector, the third robotic arm coupled to the third end effector for performing a third cooking function from a third user command;
Roy et al. teaches:
wherein the one or more robotic arms and the one or more robotic end effectors comprise a third robotic arm coupled to a third end effector, the third robotic arm coupled to the third end effector for performing a third cooking function from a third user command (figs. 1-4, 7, 9-12, [0017]-[0041], claim 1 discuss gantry style robot, robot head assembly, the robot head assembly 4 is used to pick, place, and transfer cups 10, 11, 12, 13, containers 7, 8, stirrers 9, pots or vessel 5, mixing tool, stirring mechanism, at least fig. 6, [0039] claim 1 discuss the computer elements;   in particular at least [0040], claim 1 discuss recipe file with recipe steps, discuss executing the recipe including using the gantry style robot and robot head assembly and other robot parts,  discuss executing of recipe and cooking process including picking up and transferring by the robot head assembly, figs. 9-12 [0038] discuss in cooking, 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system and method of Zhang et al. in view of Bollini with wherein the one or more robotic arms and the one or more robotic end effectors comprise a third robotic arm coupled to a third end effector, the third robotic arm coupled to the third end effector for performing a third cooking function from a third user command as taught by Roy et al. to produce a dish;

Regarding claim 181, Zhang et al. teaches:
wherein the one or more robotic end effectors coupled to the respective one or more robotic arms for performing a respective cooking function from a user command;
(figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, discuss computer 3, computer controller 14, computer 35;    at least [0037] discuss six degrees of freedom; at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file to imitate chef’s cooking process, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control mechanical hands 16 to grab main ingredient containers and pour out main ingredients”, reading on one or more ingredients, and one or more cooking equipment;   discuss executing “The stepping motor drives 25 will control mechanical hands 16 to grab and hold main ingredient containers, cooking 
In addition and in the alternative, Roy et al. also teaches:
wherein the one or more robotic end effectors coupled to the respective one or more robotic arms for performing a respective cooking function from a user command (figs. 1-4, 7, 9-12, [0017]-[0041], claim 1 discuss gantry style robot, robot head assembly, the robot head assembly 4 is used to pick, place, and transfer cups 10, 11, 12, 13, containers 7, 8, stirrers 9, pots or vessel 5, mixing tool, stirring mechanism, at least fig. 6, [0039] claim 1 discuss the computer elements;   in particular at least [0040], claim 1 discuss recipe file with recipe steps, discuss executing the recipe including using the gantry style robot and robot head assembly and other robot parts,  discuss executing of recipe and cooking process including picking up and transferring by the robot head assembly, figs. 9-12 [0038] discuss in cooking, and cooking stations, include stirring mechanism/effectors;    claims 1, 6-8, 12-15, 18, 21-22) to produce a dish ([0017]-[0041], [0040]-[0041]).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system and method of Zhang et al. in view of Bollini with wherein the one or more robotic end effectors coupled to the respective one or more robotic arms for performing a respective cooking function from a user command as taught by Roy et al. to produce a dish;


wherein the one or more robotic end effectors comprise one or more utensils; (figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, discuss computer 3, computer controller 14, computer 35;    at least [0037] discuss six degrees of freedom; at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file to imitate chef’s cooking process, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control mechanical hands 16 to grab main ingredient containers and pour out main ingredients”, reading on one or more ingredients, and one or more cooking equipment;   discuss executing “The stepping motor drives 25 will control mechanical hands 16 to grab and hold main ingredient containers, cooking container, and shovel. The movements of each joint of the manipulators when accomplishing the cooking tasks are controlled by the computer”, reading on reading on sequence/time parameters, one or more ingredients, one or more cooking equipment;  at least figs. 8-9, 11-12 [0049]-[0050] [0052]-[0054] show and discuss operate one or more cooking objects in X-Y-Z positions a plurality of orientations;  at least fig. 11 shows the hands simultaneously holding different things;  at least chef’s movement of the cooking container reads on user command for a robot end effector to imitate that movement, at least chef movement of the shovel reads on user command for a robot end effector to imitate that movement);
In addition and in the alternative, Roy et al. teaches:

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system and method of Zhang et al. in view of Bollini with wherein the one or more robotic end effectors comprise one or more utensils as taught by Roy et al. to produce a dish;

Regarding claim 183, Zhang et al. teaches:
wherein the one or more robotic end effectors comprise one or more containers (figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, discuss computer 3, computer controller 14, computer 35;    at least [0037] discuss six degrees of freedom; at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file to imitate chef’s cooking process, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the 
In addition and in the alternative, Roy et al. teaches:
wherein the one or more robotic end effectors comprise one or more containers (figs. 1-4, 7, 9-12, [0017]-[0041], claim 1 discuss gantry style robot, robot head assembly, the robot head assembly 4 is used to pick, place, and transfer cups 10, 11, 12, 13, containers 7, 8, stirrers 9, pots or vessel 5, mixing tool, stirring mechanism, at least fig. 6, [0039] claim 1 discuss the computer elements;   in particular at least [0040], claim 1 discuss recipe file with recipe steps, discuss executing the recipe including using the gantry style robot and robot head assembly and other robot parts,  discuss executing of recipe and cooking process including picking up and transferring by the robot head assembly, figs. 9-12 [0038] discuss in cooking, and cooking stations, include stirring mechanism/effectors;      [0036] discuss robot head frame 63 attaching cup or container, claims 1, 6-8, 12-15, 18, 21-22) to produce a dish ([0017]-[0041], [0040]-[0041]).


Regarding claim 184, Zhang et al. does not explicitly teach:
	wherein the one or more robotic end effectors comprise one or more appliances;
Roy et al. teaches:
wherein the one or more robotic end effectors comprise one or more appliances (figs. 1-4, 7, 9-12, [0017]-[0041], claim 1 discuss gantry style robot, robot head assembly, the robot head assembly 4 is used to pick, place, and transfer cups 10, 11, 12, 13, containers 7, 8, stirrers 9, pots or vessel 5, mixing tool, stirring mechanism, at least fig. 6, [0039] claim 1 discuss the computer elements;   in particular at least [0040], claim 1 discuss recipe file with recipe steps, discuss executing the recipe including using the gantry style robot and robot head assembly and other robot parts,  discuss executing of recipe and cooking process including picking up and transferring by the robot head assembly, figs. 9-12 [0038] discuss in cooking, and cooking stations, include stirring mechanism/effectors;      [0036] discuss robot head frame 63 attaching cup or container, claims 1, 6-8, 12-15, 18, 21-22) to produce a dish ([0017]-[0041], [0040]-[0041]).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system and method of Zhang et al. in view of Bollini with wherein the one or more robotic end effectors comprise one or more appliances as taught by Roy et al. to produce a dish;

Regarding claim 185, Zhang et al. teaches:
wherein the one or more robotic end effectors comprise one or more cookware (figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, discuss computer 3, computer 
In addition and in the alternative, Roy et al. teaches:
wherein the one or more robotic end effectors comprise one or more cookware (figs. 1-4, 7, 9-12, [0017]-[0041], claim 1 discuss gantry style robot, robot head assembly, the robot head assembly 4 is used to pick, place, and transfer cups 10, 11, 12, 13, containers 7, 8, stirrers 9, pots or vessel 5, mixing 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system and method of Zhang et al. in view of Bollini with wherein the one or more robotic end effectors comprise one or more cookware as taught by Roy et al. to produce a dish;

Regarding claim 196, Zhang et al. teaches:
a computer interface, coupled to the processor, for receiving a first set of data that includes one or more user cooking commands (figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, discuss computer 3, computer controller 14, computer 35;    at least [0037] discuss six degrees of freedom; at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file to imitate chef’s cooking process, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control mechanical hands 16 to grab main ingredient containers and pour out main 
In addition and in the alternative, Roy et al. also teaches:
a computer interface, coupled to the processor, for receiving a first set of data that includes one or more user cooking commands (figs. 1-4, 7, 9-12, [0017]-[0041], claim 1 discuss gantry style robot, robot head assembly, the robot head assembly 4 is used to pick, place, and transfer cups 10, 11, 12, 13, containers 7, 8, stirrers 9, pots or vessel 5, mixing tool, stirring mechanism, at least fig. 6, [0039] discuss the computer elements;   in particular at least [0040], claim 1 discuss recipe file with recipe steps, discuss executing the recipe including using the gantry style robot and robot head assembly and other robot parts, discuss the recipe can be modified by user using an input device, reading on a sensor to sense user input,   claims 1, 6-8, 12-15, 18, 21-22     ) to produce a dish ([0017]-[0041], [0040]-[0041]);
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system and method of Zhang et al. in view of Bollini with a computer interface, coupled to the processor, for receiving a first set of data that includes one or more user cooking commands as taught by Roy et al. to produce a dish


wherein the one or more user cooking commands in the one or more machine-executable sequential command scripts comprises one or more parameters (figs. 1-12, [0036]-[0054] discuss robot, discuss manipulators, mechanical hands 16, discuss computer 3, computer controller 14, computer 35;    at least [0037] discuss six degrees of freedom; at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file to imitate chef’s cooking process, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control mechanical hands 16 to grab main ingredient containers and pour out main ingredients”, reading on one or more ingredients, and one or more cooking equipment;   discuss executing “The stepping motor drives 25 will control mechanical hands 16 to grab and hold main ingredient containers, cooking container, and shovel. The movements of each joint of the manipulators when accomplishing the cooking tasks are controlled by the computer”, reading on reading on sequence/time parameters, one or more ingredients, one or more cooking equipment;  at least figs. 8-9, 11-12 [0049]-[0050] [0052]-[0054] show and discuss operate one or more cooking objects in X-Y-Z positions a plurality of orientations;  at least fig. 11 shows the hands simultaneously holding different things;  at least chef’s movement of the cooking container reads on user command for a robot end effector to imitate that movement, at least chef movement of the shovel reads on user command for a robot end effector to imitate that movement);
In addition and in the alternative, Roy et al. also teaches:

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system and method of Zhang et al. in view of Bollini with wherein the one or more user cooking commands comprises one or more parameters as taught by Roy et al. to produce a dish

4) Claims 157-158  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2004/0172380) in view of in view of Bollini et al. (Bollini, Mario A; Tellex, Stefanie A; Thompson, Tyler C.; Roy, Nicholas; Rus, Daniela L, Interpreting and Executing Recipes with a Cooking Robot, 2013, Springer Nature, pages 1-15, https://dspace.mit.edu/bitstream/handle/1721.1/114648/bollini12.pdf?sequence=1&isAllowed=y) and Roy et al. (2015/0114236) as applied to claim 156 above, and further in view of Iwata (Hiroyasu Iwata, Shigeki Sugano, Design of Human Symbiotic Robot TWENDY-ONE, 2009, IEEE, pages 580-586).
Regarding claim 157, Zhang et al.  does not explicitly teach:
	wherein at least one of the one or more robotic end effectors includes a glove;
	However, Iwata teaches:

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. in view of Bollini and Roy wherein at least one of the one or more robotic end effectors includes a glove as taught by Iwata to provide support including kitchen support.

Regarding claim 158, Zhang et al. in view of Roy et al. teaches:
	as applied to claims 152, 156, sensors being a plurality of kitchen module sensors;
	Zhang et al. et al. does not explicitly teach:
	wherein at least one of the kitchen module sensors is embedded in the glove corresponding to the one of the one or more robotic end effectors;
	However, Iwata teaches:
	wherein at least one of the kitchen module sensors is embedded in the glove corresponding to the one of the one or more robotic end effectors (pages 580-585 discuss TWENDY-ONE robot with hands, at least page 583 discuss hands, fingers, thumb, palm with skin/gloves, sensors, show and discuss the hands being covered with soft skins/silicone materials, the palm has joints;        at least page 585 fig. 12 showing robot making breakfast, page 585 fig. 13 discuss and shows lifted a tray by putting four fingers through each handle at the tray,  page 585 discussed successfully fetched a cylindrical ketchup 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. in view of Bollini and Roy et al. wherein at least one of the kitchen module sensors is embedded in the glove corresponding to the one of the one or more robotic end effectors as taught by Iwata to provide support including kitchen support.

5) Claims 165, 175 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2004/0172380) in view of Roy et al. (2015/0114236) as applied to claims 164, 174 above, and further in view of McFadden (US 2007/0137633).
Regarding claim 165, Zhang et al. does not explicitly teach:
wherein the robotic kitchen system is operable to self-learn during the executing of the machine-executable sequential command scripts, and 
wherein the self-learning includes updating the machine executable sequential command scripts;
Roy et al. teaches:
wherein the robotic kitchen system is operable to self-learn during the executing of the machine-executable sequential command scripts, and 
wherein the self-learning includes updating the machine executable sequential command scripts;
(figs. 1-4, 7, 9-12, [0017]-[0041], claim 1 discuss gantry style robot, robot head assembly, the robot head assembly 4 is used to pick, place, and transfer cups 10, 11, 12, 13, containers 7, 8, stirrers 9, pots or vessel 5, mixing tool, stirring mechanism, at least fig. 6, [0039] claim 1 discuss the computer elements;   in particular at least [0040], claim 1 discuss recipe file with recipe steps, discuss executing 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system and method of Zhang et al. in view of Bollini with wherein the robotic kitchen system is operable to self-learn during the executing of the machine-executable sequential command scripts, and wherein the self-learning includes updating the machine executable sequential command scripts as taught by Roy et al. to produce a dish;

In addition and in the alternative, McFadden also teaches:
wherein the robotic kitchen system is operable to self-learn during the executing of the machine-executable sequential command scripts, and wherein the self-learning includes updating the machine executable sequential command scripts (at least [0052] discuss controller 334 adjust the cooking recipe based on sensor data) to adjust the cooking recipe in an appropriate manner ([0052]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. in view of Bollini and Roy et al. wherein the robotic kitchen system is operable to self-learn during the executing of the machine-executable sequential 

Regarding claim 175, Zhang et al. does not explicitly teach:
self-learning, during the replication of the cooking recipe based on at least, a portion of the kitchen module sensor data and/or the chef studio sensor data, the self-learning including updating the machine-executable sequential command script 
Roy et al. teaches:
self-learning, during the replication of the cooking recipe based on at least, a portion of the kitchen module sensor data and/or the chef studio sensor data, the self-learning including updating the machine-executable sequential command script 
(figs. 1-4, 7, 9-12, [0017]-[0041], claim 1 discuss gantry style robot, robot head assembly, the robot head assembly 4 is used to pick, place, and transfer cups 10, 11, 12, 13, containers 7, 8, stirrers 9, pots or vessel 5, mixing tool, stirring mechanism, at least fig. 6, [0039] claim 1 discuss the computer elements;   in particular at least [0040], claim 1 discuss recipe file with recipe steps, discuss executing the recipe including using the gantry style robot and robot head assembly and other robot parts,   claims 1, 6-8, 12-15, 18, 21-22;             figs. 1-15, [0033]-[0042], claims 1-22 discuss the whole system of the robotic kitchen top cooking apparatus, including at least cooking stations, input device, output device;            at least [0036] discuss sensors including bar code reader, cameras, weight sensing devices to measure the weight or quantities of ingredients when picking and transferring,   claims 1, 6-8, 12-15, 18, 21-22;   at least [0040], claim 1 discuss recipe file with recipe steps, discuss executing the recipe including using the gantry style robot and robot head assembly and other robot parts, discuss user preference file, the recipe files and user preference files include data such as chicken noodle soup recipe and lightly salted; 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system and method of Zhang et al. in view of Bollini with self-learning, during the replication of the cooking recipe based on at least, a portion of the kitchen module sensor data and/or the chef studio sensor data, the self-learning including updating the machine-executable sequential command script as taught by Roy et al. to produce a dish;

In addition and in the alternative, McFadden also teaches:
self-learning, during the replication of the cooking recipe based on at least, a portion of the kitchen module sensor data and/or the chef studio sensor data, the self-learning including updating the machine-executable sequential command script (at least [0052] discuss controller 334 adjust the cooking recipe based on sensor data) to adjust the cooking recipe in an appropriate manner ([0052]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. in view of Bollini and Roy et al. wherein the robotic kitchen system is operable to self-learn during the executing of the machine-executable sequential command scripts, and wherein the self-learning includes updating the machine executable sequential command scripts as taught by McFadden to adjust the cooking recipe in an appropriate manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768.  The examiner can normally be reached on M-F 8:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664